PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/577,072
Filing Date: 27 Nov 2017
Appellant(s): Faller, JÃ¼rgen



__________________
Andrew J Koopman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 11/26/2021 from which the appeal is taken have been modified by the After Final Amendment dated 1/14/2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
WITHDRAWN REJECTIONS
The 112b rejections have been withdrawn due to changes in the claims in the After Final Amendment of 1/14/2022. the change in wording does not affect the 103 rejections, since the modified minimum volume and modified version of the operating chamber are hypothetical, and the actual minimum volume of each of the prior art references is inherently reduced from the hypothetical modified minimum volume.

(2) Response to Argument

A. Overview of Shinohara and Problems with Appellant’s arguments
1. Shinohara
Shinohara discloses 2 boosters. A prior art booster (column 1 line 119-20) has a rear wall with indented portions forming formations, and a minimum volume between the rear wall and an operating wall. An improved booster (fig 1-2) has a rear wall, with 2 modifications compared to the prior art booster; and also with indented portions forming formations, and a minimum volume between the rear wall and an operating wall, being substantially the same as the minimum volume of the prior art booster.


2. Appellant’s arguments
The words increase and reduce (and suppressing the increase) are comparative words, and must identify what they are related to.
Every one of Appellants argument related to any change (i.e. increase or “suppressing the increase (i.e. reducing)) in the minimum volume of the booster of Shinohara, does not identify what the change is related to. Instead, the increase is a disembodied increase unrelated to what it is increased from. Note that as discussed above, the changes in minimum volume of the improved booster of Shinohara are related to the prior art booster, and are unrelated to the claimed changes (i.e. claimed reducing).

Appellant argues as if Shinohara teaches a booster with only the first modification, having an increased minimum volume; but Shinohara does not suggest such a booster. Instead, Shinohara envisions a booster having, and needing the benefits of, both modifications. The second modification is just as important as the first modification, with each having their own reason.
B. Comparing the primary references (including Shinohara) used in the103 rejections to the respective independent claim
All the primary references used in the103 rejections, discloses all the structural elements of the independent claims, including an operating chamber between an operating wall and a rear wall of a brake booster (of both independent claims) and either a formation being an indented portion of the rear wall (claim 1), or a separate component fastened to the rear wall (claim 9). All of the primary references have a minimum volume of the operating chamber, either explicitly (Shinohara) or implicitly (the rest). None of the primary references discuss a hypothetical modified version of the operating chamber that doesn’t have the formation or separate component; but one of ordinary skill in this art would understood how to visualize the hypothetical claimed modified version, and would recognize that inherently, the minimum volume is reduced relative to the minimum volume of the hypothetical modified version.
The sole remaining limitation of the independent claims is that, the minimum volume of the operating chamber is reduced relative to the minimum volume of the hypothetical modified version, by at least 25% (claim 1 line 11-13; claim 9 line 12-14). In the 103 rejections, this limitation is taught by Shinohara (see Part C below). 

C. Shinohara
1. General overview of Shinohara
Shinohara discloses an improved brake booster that is modified from a prior art booster. Both the prior art booster and the improved booster have formations (i.e. indented portions, including 6b, 6c, identified as part of a pedestal) between a seating 

2. First improvement and teaching of Shinohara
Shinohara teaches the improved booster has “the corners of the pedestal are connected to the general wall of the rear wall of the booster shell in a wide region” (column 1 line 51-54), which is understood to mean that the corners of the pedestal of the prior art booster had narrower regions, as shown below (the below representation of the prior art pedestal is roughly drawn to give an approximate view of it, based on information in the patent); and are widened by arrow B for the first improvement. Shinohara teaches that the wide regions “thereby moderating the concentration of a stress to contribute to an improvement in durability of the rear wall of the booster shell” (column 1 line 54-56), which is supported by “In the conventional vacuum booster of the type above-described, during the boosting operation, stress tends to be concentrated around each of the corners of a peripheral edge of the pedestal due to an axial tensile load acting on the booster shell… Accordingly, it is an object of the present invention to moderate the concentration of the stress around each of the corners of the peripheral edge of the pedestal to provide an improvement in durability of the booster shell” (column 1 line 25-37). 


[AltContent: arrow][AltContent: arrow][AltContent: arrow]Narrower corners of prior art 	Prior art pedestal 	reduce A	widen B
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    576
    608
    media_image2.png
    Greyscale

increase in length of the peripheral wall 6b of the pedestal 6 from the dish-like wall 5 to the seating face wall 6a results in an increase in internal volume of the pedestal 6, which increase in internal volume causes an increase in volume of the working chamber 14 at the retreat limit of the booster piston 11” column 4 line 1-9; note that 6b is the peripheral wall of the pedestal, not just a central portion it is pointing to), but this is an unintended consequence of decreasing the stresses. 

3. Second teaching of Shinohara
Shinohara states “An increase in length of the peripheral wall 6b of the pedestal 6 from the dish-like wall 5 to the seating face wall 6a results in an increase in internal volume of the pedestal 6, which increase in internal volume causes an increase in volume of the working chamber 14 at the retreat limit of the booster piston 11. This is not desirable because this brings about a reduced response capability of the booster piston 11 during advancing movement of the input rod 23” (column 4 line 1-9). This means that Shinohara recognizes, when the corners are widened, it inadvertently increases the minimum volume (the volume at the retreat limit) of the operating chamber; which is not desirable specifically because it decreases the response capability. 
Shinohara then states “such length of the peripheral wall 6b of the pedestal 6 is reduced toward a central portion of each side of the pedestal 6 and, therefore, it is possible to suppress the increase in internal volume of the pedestal 6 to the utmost, avoiding a reduction in response capability of the booster piston 11” (column 4 line 10-15), and the reduction of 6b is shown above as A.
Therefore, the second teaching of Shinohara is the minimum volume of the operating chamber should be reduced to a certain value, for the purpose of having an appropriate high response capability (i.e. time); meaning that reducing the size of the minimum volume of the operating chamber is an art recognized result-effective variable, i.e., a variable which can be optimized to achieve a recognized result, with the result being improved response time.

Note that the purpose of the teaching of Shinohara for optimizing the minimum volume (improved (i.e. lower) response time) is the same as that of the instant invention. 
The instant disclosure states “minimum volume or waste space is reduced in a very effective and cost-efficient manner by way of a formation which is preferably designed using forming technology on the rear wall of the booster housing and is directed in the direction of the operating wall, with the result that less atmospheric air is required to fill and to evacuate the operating chamber. As a result, the pressure differential force which is required for initiating a brake boosting operation is achieved more rapidly, and therefore the actuating time is reduced” (page 3 first paragraph; PGPubs 2018 0170338, paragraph 10).



D. Appellant’s Overview A and part of arguments C
Since part A (page 4) and part of part C (page 5 paragraph 2 to page 6 full paragraph 1) doesn’t go into detail of how the primary references are related to the independent claims, except for discussing the limitation that the minimum volume of the operating chamber is reduced relative to a minimum volume of the hypothetical modified version operating chamber by at least 25%, it would appear that Appellant agrees with the discussion of part B above. 

E. Appellant’s arguments concerning Shinohara
1. Appellant’s first Arguments concerning Shinohara
Appellant states, on page 4 (full paragraph 4, emphasis added) that:
“Shinohara does not teach reducing the size of an operating chamber. Instead, the Examiner agrees that Shinohara teaches increasing the volume of the operating chamber. At best, Shinohara teaches minimizing an increase in the volume of the operating chamber—not affirmatively reducing the volume. Inasmuch as Shinohara teaches increasing a volume of the operating chamber, a person of ordinary skill in the art would not have been motivated based on Shinohara to create a formation or add a component which reduces the minimum volume of the operating chamber by at least 25%”; and states “The Examiner admits that Shinohara teaches a modification that “causes an increase in minimum volume. (See Office Action at page 2.)” (page 6 full paragraph 2).

The first and second statements are correct, only if they are referring to the first teaching (C2) of Shinohara, which causes an increase in minimum volume relative to a prior art booster (not relative to the claimed hypothetical modified version). But this ignores the second teaching (B3), which expressly teaches reducing the minimum 
The first and second statements are not true, if they are referring to the claimed reducing of the minimum volume relative to that of a modified booster not having the formation. To be clear, a booster with only the widening of the corners (only with the first teaching of Shinohara), has a minimum volume that is reduced relative to the minimum volume of the claimed hypothetical modified version.

2. Appellant’s second Arguments concerning Shinohara
Appellant argues, on page 6 line 7- page 7 line 14 (full paragraphs 3-6 and paragraph bridging page 6-7, emphasis added) that:
“Shinohara expressly teaches the addition of peripheral wall 6b having enlarged corners 6c for the purpose of increasing a distance between wall 5 and seating face wall 6a of Shinohara. As explained in Shinohara:
A peripheral wall 6b of the pedestal 6 is formed such that it is inclined from the seating face wall 6a toward the dish-like wall 5, and that a length from the dish-like wall 5 to the seating face wall 6a becomes larger toward each corner 6c of the peripheral wall 6b. Each of the corners 6c is formed rounded and a roundness of the corner becomes larger in radius toward the dish-like wall 5 

See Shinohara at column 2, lines 32-36 (emphasis added). By forming these enlarged corners 6c, Shinohara teaches modifications that increase in minimum volume of the booster of Shinohara. The increase in volume taught by Shinohara is not merely incidental to its purpose—it is the purpose of the teachings of Shinohara.
“Despite the express teachings of Shinohara above, the Examiner argues that “Shinohara...recognizes a need to prevent the minimum volume from increasing....” (See Office Action at page 3.) Appellant disagrees.
Since it is undisputed that Shinohara’s modifications increase the minimum volume of the operating chamber, Shinohara cannot “prevent the minimum volume from increasing,” as argued in the Office Action. At best, Shinohara teaches compensating suppresses an amount of this increase. Thus, Shinohara would lead one of ordinary skill in the art to minimize increases to internal volume when implementing the particular increase in volume embraced by Shinohara. Minimizing increases in volume is different from claim 1, which is directed to modifications for reducing minimum volume by at least 25%”.

Although Shinohara does teach enlarged corners, which cause the minimum volume (relative to a prior art booster) to increase; the purpose is not to increase the minimum volume (see B2). Instead the purpose is to moderate stresses at the corners, to deal with the problem of durability [“an object of the present invention to moderate the concentration of the stress around each of the corners of the peripheral edge of the pedestal to provide an improvement in durability of the booster shell” (column 1 lines 33-37, emphasis added)]. Therefore, rather than being the purpose of the first teaching of Shinohara, it is a result of a solution to a different problem.
Note that Appellant appears to reverse this position in the paragraph bridging page 7 and 8: “Shinohara recognizes a reason to increase the minimum volume of an operating chamber (i.e., to improve durability of the rear wall)”, which is not the “expressed” purpose Appellant is pointing to above.

This also ignores the second teaching (B3).
Shinohara then take steps to decrease the volume [“An increase in length of the peripheral wall 6b of the pedestal 6 from the dish-like wall 5 to the seating face results in an increase in internal volume of the pedestal 6, which increase in internal volume causes an increase in volume of the working chamber 14 at the retreat limit of the booster piston 11. This is not desirable because this brings about a reduced response capability of the booster piston 11 during advancing movement of the input rod 23. According to the present invention, however, such length of the peripheral wall 6b of the pedestal 6 is reduced toward a central portion of each side of the pedestal 6 and, therefore, it is possible to suppress the increase in internal volume of the pedestal 6 to the utmost, thereby avoiding a reduction in response capability of the booster piston 11” (column 4 lines 1-15, emphasis added)].
Note that Shinohara has 2 express teachings, the first is for decreasing stress, and the second is to reduce the minimum volume for the purpose of reducing the response time. Neither express teaching is for the purpose of increasing the minimum volume, that Appellant has assigned to it; and one is for expressly reducing the minimum volume.

Appellant’s argument defies logic. If the purpose of Shinohara is to increase the minimum volume, as Appellant suggests, why would Shinohara then go to the trouble of reducing the minimum volume back to what it was. One of ordinary skill in this art would understand that if Shinohara wanted (i.e. had a purpose for) increasing the minimum volume, Shinohara would have stopped there, rather than decreasing the minimum volume after increasing it. Note that the last paragraph above, points out this discrepancy, in that why does Shinohara teach minimizing the increase in the minimum volume if the purpose is to increase the minimum volume. 

Appellant argues, in the last full paragraph of page 7, the paragraph bridging page 7 and 8, and the first full paragraph of page 8 (emphasis added) that:
“[I]mpermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.” See M.P.E.P. § 2142. A rejection relies on impermissible hindsight where it “include[s] knowledge gleaned only from applicant’s disclosure.” See M.P.E.P. § 2145(X)(A). In this case, solely Appellant’s disclosure provides any teaching of introducing a formation which reduces the minimum volume of the operating chamber, let alone reducing it by at least 25%. On at least this basis, Appellant submits that the rejection relies on impermissible hindsight to reject claim 1.
In summary, Shinohara does not recognize any reason to reduce a minimum volume of an operating chamber. To the contrary, Shinohara recognizes a reason to increase the minimum volume of an operating chamber (i.e., to improve durability of the rear wall), and likewise recognizes another reason to minimize this increase. One of ordinary skill in the art would not recognize any need to reduce the minimum value of an operating chamber absent the need to so due to a corresponding increase, as taught by Shinohara. Shinohara’s teaching of minimizing increases to operating chamber volume cannot be divorced from its teaching of increasing the operating chamber volume in the first place. Thus, Shinohara would provide no reason to one of ordinary skill in thee art to use a formation as recited in claim 1 to reduce the minimum volume of the operating chamber”.

As has been stated repeatedly, the increased minimum volume, that happens by widening the corners for the improved booster, is still reduced relative to that of the claimed hypothetical modified version, since the increased minimum volume is related to another booster that also has the claimed reduced the minimum volume. 
Furthermore, the second teaching of Shinohara stands on its own, as teaching a purpose (reducing the actuating time of a booster) by reducing (or optimizing) a 

4 The 103 rejection
Shinohara expressly teaches that a minimum volume of a booster needs to be reduced to an optimum volume in order to have an optimum reduced response time (i.e. the minimum volume of the operating chamber is an art recognized result-effective variable, which achieves a recognized result of an improved response time); and applying this teaching to other boosters would be obvious to one having ordinary skill in the art, and is not impermissible hindsight. 
Therefore, it would have been obvious at the time the invention was made to one having ordinary skill in the art to reduce the minimum volume of e.g. Shinohara et al by at least 25%, relative to a hypothetical minimum volume of a hypothetical booster having a smooth rear wall without the formations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

F. Arguments concerning Claim 9
Appellant makes the same arguments for claim 9 (page 8 third full paragraph- page 10 second full paragraph) that was made for claim 1.
The examiner contends these arguments are incorrect, for the same reasons as above. Therefore, it would have been obvious at the time the invention was made to 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/F Daniel Lopez/Primary Examiner, Art Unit 3745               
                                                                                                                                                                                         Conferees:

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745
                                                                                                                                                                                            /LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.y